             The Law Firm of Leonard J. French
                          T: (610) 466-5644 – F: (888) 262-0632 – ljfrench@leonardjfrench.com
                                   PO Box 37635 #75055 – Philadelphia, PA 19101-0635



                                                                MEMO ENDORSED
       January 28, 2020

       VIA ECF

       Honorable Valerie Caproni                                                USDC SDNY
       United States District Court                                             DOCUMENT
       Southern District of New York                                            ELECTRONICALLY FILED
       40 Foley Square, Room 240                                                DOC #:
       New York, New York 10007                                                 DATE FILED: 1/28/2020

       Re: Take-Two Interactive Software Inc., v. Wyckoff et al
       No. 1:19-cv-11818-VEC

       Dear Judge Caproni,

                I am counsel for Defendant, Johnathan Wyckoff. Defendant respectfully submits this
       letter with Plaintiff Take-Two Interactive Software, Inc.’s consent in accordance with Your
       Honor’s Rules for Individual Practices in Civil Cases, paragraphs 3(A) & 2(C), to request that I,
       defense counsel, be allowed to appear telephonically at the February 7, 2020, Initial Pre-Trial
       Conference. In the alternative, the Parties request a 28-day adjournment of the Initial Pre-Trial
       Conference to Friday, March 6, 2020. This is my first request for an extension of time for the
       Initial Pre-Trial Conference. Take-Two consents to this request.

              I make this request because I am representing the Defendant Pro Bono and I’m currently
       abroad in Europe on a previously scheduled trip where I proposed to my fiancé who lives and
       works in Luxembourg. I had planned to stay through her February work holiday, returning
       February 24, 2020. Rescheduling my flight or booking a new itinerary would come at significant
       personal expense. The parties are actively working toward resolving the matter.

              Thank the court for your time and consideration in this matter.

Application GRANTED. The initial pretrial              Respectfully submitted,
conference is adjourned to March 6, 2020.
The parties' joint submission is due                   /s/ Leonard J. French_______
February 27, 2020.
SO ORDERED.                                            Leonard J. French, Esq.
                                                       PA Bar: 312413
                                                       The Law Firm of Leonard J. French
                                                       PO Box 37635 #75055
                                 1/28/2020             Philadelphia, PA 19101-0635
HON. VALERIE CAPRONI                                   P: (610) 466-5644
UNITED STATES DISTRICT JUDGE                           F: (888) 262-0632
                                                       E: ljfrench@leonardjfrench.com
       CC: All Counsel of Record via CM/ECF


                                                                                                (Page 1 of 1)
